Citation Nr: 0809409	
Decision Date: 03/20/08    Archive Date: 04/03/08

DOCKET NO.  06-36 179	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York

THE ISSUE

Entitlement to a waiver of recovery of an overpayment of 
Dependency and Indemnity Compensation (DIC) in the amount of 
$109,398.


REPRESENTATION

Appellant represented by:	Mr. Richard J. Vande Stouwe, 
Attorney


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran had active military service from June 1968 to 
January 1970.  He died in December 2002.  The appellant is 
his surviving spouse.  She appealed to the Board of Veterans' 
Appeals (Board) from a June 2006 administrative decision by 
the Committee on Waivers and Compromises at the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York.  

In December 2007, in support of her waiver request, the 
appellant testified at a hearing at the RO before the 
undersigned Veterans Law Judge of the Board (Travel Board 
hearing).  During the hearing she submitted additional 
evidence and waived her right to have the RO initially 
consider it.  38 C.F.R. §§ 20.800, 20.1304(c) (2007).


FINDINGS OF FACT

1.  Prior to his death in December 2002, the veteran had a 
100 percent disability rating for his service-connected Non-
Hodgkin's Lymphoma with additional disability from peripheral 
neuropathy of his upper and lower extremities and face (right 
eyelid and mouth) independently ratable at 50 percent or 
more.  He also was receiving special monthly compensation 
(SMC) because he was so helpless that he needed regular aid 
and attendance (A&A).

2.  Upon his death, the appellant, as his lawful surviving 
spouse, notified VA that he had died and therefore no longer 
required the aid and attendant which VA had provided.



3.  In January 2003, the appellant met with a Veterans 
Counselor from the New York State Division of Veterans 
Affairs and executed a VA Form 21-534, Application for 
Dependency and Indemnity Compensation, Death Pension and 
Accrued Benefits by a Surviving Spouse.  This Veterans 
Counselor, however, whose office was at the local VA Medical 
Center (VAMC) in Brooklyn, never submitted this claim 
application to the VA RO on her behalf.

4.  Consequently, VA continued to pay the veteran at the same 
rate after his death until September 2005, which in turn 
created the overpayment in question.

5.  This overpayment was not due to fraud, misrepresentation, 
or bad faith by the appellant.

6.  The appellant filed another DIC application (VA Form 21-
534) in October 2005, and a January 2006 RO decision granted 
her claim for service connection for the cause of the 
veteran's death.

7.  Recovery of the portion of the debt at issue above the 
amount to which the appellant would have been entitled had 
her original January 2003 application for DIC on behalf of 
herself and her two children been submitted to VA by the 
New York State Division of Veterans Affairs' Counselor would 
not be against equity and good conscience.

8.  Review of the record reflects that the appellant was 
overpaid $50,279 above the DIC amount she and her two 
children would have been entitled to had her January 2003 
application been submitted to VA.




CONCLUSION OF LAW

The appellant is entitled to a partial waiver of recovery of 
the overpayment of compensation benefits in the calculated 
amount of $58,824.  38 U.S.C.A. §§ 5107, 5302 (West 2002); 
38 C.F.R. §§ 1.962, 1.963, 1.965 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA enhanced the duties to notify and assist claimants 
insofar as requiring that VA apprise them of the evidence 
needed to substantiate their claims, including indicating 
whose specific responsibility - the claimant's or VA's, 
it is for obtaining the supporting evidence, and giving 
claimants an opportunity to submit evidence in their personal 
possession.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2007).  To implement the 
provisions of the law, VA promulgated regulations at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  However, 
these notice and duty-to-assist provisions of the VCAA do not 
apply in waiver of overpayment cases.  Barger v. Principi, 16 
Vet. App. 132, 138 (2002). 

Analysis

Recovery of overpayments of any benefits made under the laws 
administered by VA shall be waived if there is no indication 
of fraud, misrepresentation, or bad faith on the part of the 
person or persons having an interest in obtaining the waiver, 
and if the recovery of the indebtedness from the payee who 
received such benefits would be against equity and good 
conscience.  38 U.S.C.A. § 5302; 38 C.F.R. § 1.963(a).

The standard "equity and good conscience" will be applied 
when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's rights.  The decision reached 
should not be unduly favorable or adverse to either side.  
Ridings v. Brown, 6 Vet. App. 544, 546 (1994). 

Before adjudicating a waiver application, the lawfulness of a 
debt must first be decided.  Schaper v. Derwinski, 1 Vet. 
App. 430, 434-35 (1991).  The Board finds that the 
appellant's overpayment in this case was validly created.  
Indeed, even she readily acknowledges as much; during her 
December 2007 Travel Board hearing she indicated that she is 
not contesting the validity or creation of the debt.  Rather, 
she just wants an appropriation of the amount of compensation 
she would have been entitled to had the RO timely received 
and processed her initial DIC application, less the amount of 
the overage from the overpayment.  She testified that she is 
more than willing to pay back what was paid to her in excess 
of what she should have received, anyway.  So having 
established the validity of the debt in question, the next 
issue for consideration is whether there is any indication of 
fraud, misrepresentation, or bad faith on her part in the 
creation of the overpayment, which, if there is, statutorily 
precludes waiving any portion of her debt.

The appellant's request for a waiver of the overpayment was 
referred to the Committee, which considered her waiver claim 
in July 2006.  The Committee made a specific determination 
that there was no fraud, misrepresentation, or bad faith 
on her part in the creation of the overpayment at issue.  The 
Board agrees with this determination.  Therefore, recovery of 
her indebtedness can be waived if it is shown that it would 
be against the principles of equity and good conscience to 
require her to repay the debt to the Government.  38 C.F.R. 
§ 1.963, 1.965.  The Committee determined that recovery of 
the overpayment, in full, would not be against these equity 
and good conscience principles.

The phrase "equity and good conscience" means arriving at a 
fair decision between the obligor and the Government.  In 
making this determination, consideration will be given to the 
following elements, which are not intended to be all-
inclusive:  (1) The fault of the debtor, (2) balancing of 
faults between the debtor and the VA, (3) undue hardship 
(whether collection would deprive the debtor of basic 
necessities), (4) defeat of the purpose for which the 
benefits were intended, (5) the unjust enrichment of the 
appellant, and (6) whether the appellant changed positions to 
his or her detriment in reliance upon a granted VA benefit.  
38 U.S.C.A. § 5302; 38 C.F.R. § 1.965(a). 

With regard to fault, the Board finds that the appellant was 
not at fault for the creation of the debt.  Her written 
communications and hearing testimony reflect that she 
promptly notified VA that the aid and attendant was no longer 
needed because the veteran had passed away.  The record 
further reflects that she met with a representative (Veterans 
Counselor) of the New York State Division of Veterans Affairs 
and executed a VA Form 21-534, Application for Dependency and 
Indemnity Compensation, Death Pension and Accrued Benefits by 
a Surviving Spouse.  Unfortunately though, this 
representative - whose office was at the local VAMC in 
Brooklyn, never submitted her DIC claim application to the RO 
on her behalf.  However, a computer entry by this 
representative confirms that this meeting took place on 
January 17, 2003.

Moreover, the appellant's written communications and hearing 
testimony reflect her recollection that she contacted VA 
numerous times regarding her benefits and was told that her 
payments would decrease over time.  She was never notified 
that she was not entitled to the payments which she had been 
receiving.  Thus, the Board finds that it is reasonable for 
her to consider the payments that she was receiving as her 
award of DIC.  The Board finds she did not know and is not 
charged with knowing that the money received was not for DIC.

The Board further finds that, if any fault is to be assessed, 
it would have to be against VA for failing to channel the 
information regarding the discontinuance of the aid and 
attendant due the veteran's death to the proper entity within 
VA that would make any resultant necessary changes and/or 
adjustments in the payment of his monthly compensation.  
Thus, inasmuch as the appellant is without fault in the 
creation of the debt and VA failed to properly channel 
information regarding the veteran's death, the natural 
conclusion is that VA is at greater fault in the creation of 
the debt.  

Based upon information in the appellant's June 2006 Financial 
Status Report, VA Form 5655, her average monthly income 
consists of $1,518 from Social Security for herself and her 
two children and $2,500 per month in rental income.  Her 
total monthly net income is $4,018.  Her average monthly 
expenses consist of $1,000 for food, $1,465 for utilities and 
heat, $1,835 for taxes, $1,145 for insurance, $828 for 
education, $150 for medical and dental, and $536 for 
miscellaneous.  She also has $1,000 in monthly payments on 
installment contracts and other debts.  Her total monthly 
expenses are $7,959.  Thus, her total monthly expenses exceed 
her net monthly income by $3,941.  She reported total assets 
of $2,751,000, which includes real estate owned, stocks and 
other bonds, a life insurance annuity, and individual 
retirement accounts (IRAs) for her and her late husband-
veteran.  However, inasmuch as her average monthly expenses 
exceed her liquid assets, it is reasonable to conclude that 
collection of the debt in question would result in at least 
some degree of relative financial hardship.

Recovery of the overpayment beyond that to which the 
appellant would have been entitled had her January 2003 DIC 
application been timely submitted to VA would not defeat the 
purpose for which the benefits were intended.  DIC is awarded 
to a surviving spouse upon the service-connected death of the 
veteran, with service connection determined according to the 
standards applicable to disability compensation.  38 U.S.C.A. 
§ 1310 (West 2002); 38 C.F.R. § 3.5(a) (2006).  However, the 
compensation the appellant actually received was hugely out 
of proportion to the actual DIC payment to which she would 
have been entitled.

The Board finds and, according to her written communications 
and hearing testimony, the appellant agrees that receipt of 
money in excess of the amount to which she would have been 
entitled had her January 2003 claim been timely received by 
VA would be tantamount to her unjust enrichment because she 
only deserves the amount to which she is rightfully entitled 
as a DIC recipient, not based on the veteran's totally 
incapacitating disabilities and the attendant benefits he 
received for them during his lifetime.

There is no evidence of record indicating the appellant 
changed positions to her detriment in reliance upon a granted 
a benefit and she does not contend otherwise.

Accordingly, with the balancing of fault, consideration of 
hardship on the appellant and her children, realization of 
the purpose for which DIC benefits are intended, and the 
unjust enrichment to the appellant which would result in 
waiving the full (versus partial) amount of the debt, the 
Board has determined that a waiver of the amount to which she 
would have been entitled had her January 2003 DIC application 
been timely received by VA, in the identified amount of 
$58,824, would not be unduly favorable or adverse to either 
side - her or VA.  Recovery of the remaining amount of the 
overpayment, in the calculated amount of $50,279, would not 
be against the principals of equity and good conscience 
because this additional money is the overage above and beyond 
the amount of her DIC.




ORDER

The appellant's claim for a partial waiver of recovery of 
overpayment of DIC benefits, in the calculated amount of 
$58,824, is granted.  She must repay the amount of money she 
received above her DIC.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


